Case 3:19-cv-00893-DJH-RSE Document 1 Filed 12/06/19 Page 1 of 3 PageID #: 1




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                      AT LOUISVILLE
                                     Electronically Filed

                                                )
GREGORY SWIFT                                   )
                                                )
                  PLAINTIFF                     )
                                                )
v.                                              ) CIVIL ACTION NO. 3:19-cv-893-DJH
                                                )
UNUM LIFE INSURANCE COMPANY                     )
OF AMERICA                                      )
                                                )
                  DEFENDANT                     )

                                    NOTICE OF REMOVAL

        Defendant, Unum Life Insurance Company of America (“Unum Life”), removes this

action to the United States District Court for the Western District of Kentucky. The grounds for

removal are as follows:

        1.        On November 4, 2019, the Complaint in Civil Action No. 19-CI-01707 was filed

in Hardin Circuit Court, in Elizabethtown, Kentucky, by Plaintiff against Unum Life. The

Summons, along with the Complaint, was served upon Unum Life’s agent for service of process,

CSC, via certified mail, on November 8, 2019. Copies of the Summons and Complaint are

appended hereto and constitute all process, pleadings and orders served upon Defendant to date

in this action.

        2.        The action is of a civil nature, involving a claim for benefits pursuant to an

employee welfare benefit plan, specifically a long term disability (“LTD”) plan established by

Plaintiff’s employer or former employer and funded by a long term disability insurance policy

issued by Unum Life to Swift Roofing, Inc. [see Complaint ¶¶6-7]. Plaintiff alleges that his

claim for LTD benefits was improperly denied by Unum Life [Id., ¶¶27-30].
Case 3:19-cv-00893-DJH-RSE Document 1 Filed 12/06/19 Page 2 of 3 PageID #: 2




       3.      This Court has original federal question jurisdiction over the action pursuant to 28

U.S.C. §1331 inasmuch as the Complaint asserts a claim for benefits under an employee benefit

plan established under and governed by the Employee Retirement Income Security Act, 29

U.S.C. §1001 et seq. (“ERISA”).

       4.      ERISA preempts state law causes of action and provides the exclusive federal

remedies for the resolution of claim for benefits by employee benefit plan participants and

beneficiaries. See ERISA §502(a)(1)(B), 29 U.S.C. §1132(a)(1)(B); Pilot Life Ins. Co. v.

Dedeaux, 481 U.S. 41 (1987).

       5.      Section 502(3) of ERISA, 29 U.S.C. §1132(e), confers original jurisdiction upon

the district courts of the United States over claims initiated by participants or beneficiaries to

recover benefits due or to enforce rights under employee benefit plans subject to ERISA.

       6.      Thus, Plaintiff’s Complaint is an action of a civil nature founded upon a claim of

right arising under the laws of the United States over which the district court of the United States

is given original jurisdiction pursuant to 28 U.S.C. §1331 and is therefore removable to this

Court pursuant to the provisions of 28 U.S.C. §§1441(a) and (b). See Metropolitan Life Ins. Co.

v. Taylor, 481 U.S. 58 (1987). Such a claim is properly removable even if the defense of ERISA

preemption does not appear on the face of the Complaint.

       7.      Defendant has filed no pleadings in this action and this Notice of Removal is filed

within thirty (30) days after service of the Complaint and Summons in this action.

       WHEREFORE, Defendant, Unum Life Insurance Company of America, hereby gives

notice of this removal from the Hardin Circuit Court to the United States District Court for the

Western District of Kentucky.




                                                 2
Case 3:19-cv-00893-DJH-RSE Document 1 Filed 12/06/19 Page 3 of 3 PageID #: 3




                                                   Respectfully submitted,

                                                   /s/ Michelle Turner
                                                   Michelle Turner
                                                   Attorney for Defendant
                                                   TURNER, KEAL & BUTTON PLLC
                                                   10624 Meeting St. #101
                                                   Prospect, KY 40059
                                                   Phone: 502.426.5110
                                                   Fax: 502.426.5119
                                                   E-mail: mturner@turnerkeal.com


                               CERTIFICATE OF SERVICE

        I hereby certify that on December 6, 2019, I electronically filed the foregoing with the
clerk of the court by using the CM/ECF system, which will send a notice of electronic filing to
the following:

       Michael M. Pitman     mike@haverstocklaw.com


                                            /s/ Michelle Turner
                                            Michelle Turner
                                            Attorney for Defendant
                                            TURNER, KEAL & BUTTON PLLC
                                            10624 Meeting St. #101
                                            Prospect, KY 40059
                                            Phone: 502.426.5110
                                            Fax: 502.426.5119
                                            E-mail: mturner@turnerkeal.com




                                               3
